FORM OF SCHEDULE A LIST OF FUNDS AND PORTFOLIOS AND PRINCIPAL PLACE OF BUSINESS Dated [May 29], 2010 Funds Portfolios Principal Place of Business Barrett Opportunity Fund, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Partners Equity Trust 55 Water Street New York, N.Y. 10041 Legg Mason Batterymarch 130/30 U.S. Large Cap Equity Fund Legg MasonClearBridge Aggressive Growth Fund Legg MasonCapital Management All Cap Fund Legg Mason ClearBridge Appreciation Fund Legg Mason ClearBridge Equity Income Builder Fund Legg Mason ClearBridge Capital Fund Legg Mason ClearBridge Convertible Fund Legg Mason ClearBridge Diversified Large Cap Growth Fund Legg Mason ClearBridge Dividend Strategy Fund Legg Mason Batterymarch Emerging Markets Equity Fund Legg Mason ClearBridge Equity Fund Legg Mason Financial Services Fund Legg MasonClearBridge Fundamental Value Fund Legg Mason Batterymarch Global Equity Fund Legg Mason Global Current International All Cap Opportunity Fund Legg MasonClearBridge Investors Value Fund Legg MasonClearBridge Large Cap Growth Fund Legg Mason Lifestyle Allocation 30% Legg Mason Lifestyle Allocation 50% Legg Mason Lifestyle Allocation 70% Legg Mason Lifestyle Allocation 85% Legg Mason Lifestyle Allocation 100% Legg Mason Lifestyle Income Fund Legg Mason ClearBridge Mid Cap Core Fund Legg MasonBatterymarch S&P 500 Index Fund Legg MasonClearBridge Small Cap Core Fund Legg MasonClearBridge Small Cap Growth Fund Legg Mason ClearBridge Small Cap Value Fund Legg Mason Partners Social Awareness Fund Legg Mason Target Retirement 2015 Legg Mason Target Retirement 2020 Legg Mason Target Retirement 2025 Legg Mason Target Retirement 2030 Legg Mason Target Retirement 2035 Legg Mason Target Retirement 2040 Legg Mason Target Retirement 2045 Legg Mason Target Retirement 2050 Legg Mason Target Retirement Fund Legg Mason Batterymarch U.S. Large Cap Equity Fund Legg Mason Permal Tactical Allocation Fund Legg Mason Partners Variable Equity Trust 55 Water Street New York, N.Y. 10041 Legg MasonClearBridge Variable Aggressive Growth Portfolio Legg MasonClearBridge Variable Appreciation Portfolio Legg MasonClearBridge Variable Equity Income Builder Portfolio Legg MasonClearBridge Variable Capital Portfolio Legg MasonClearBridge Variable Dividend Strategy Portfolio Legg MasonClearBridge Variable Equity Index Portfolio Legg Mason ClearBridge Variable Fundamental Value Portfolio Legg Mason Batterymarch Variable Global Equity Portfolio Legg Mason Global Currents Variable International All Cap Opportunity Portfolio Legg MasonClearBridge Variable Investors Portfolio Legg Mason ClearBridge Variable Large Cap Growth Portfolio Legg Mason Variable Lifestyle Allocation 50% Legg Mason Variable Lifestyle Allocation 70% Legg Mason Variable Lifestyle Allocation 85% Legg MasonClearBridge Variable Mid Cap Core Portfolio Legg Mason ClearBridge Variable Small Cap Growth Portfolio Legg Mason Investment Counsel Variable Social Awareness Portfolio Legg Mason Partners Income Trust 55 Water Street New York, N.Y. 10041 Legg Mason Western Asset Adjustable Rate Income Fund Legg Mason Western Asset California Municipals Fund Legg Mason Western Asset Core Bond Fund Legg Mason Western Asset Core Plus Bond Fund Legg Mason Western Asset Corporate Bond Fund Legg Mason Western Asset Global High Yield Bond Fund Legg Mason Western Asset Global Inflation Management Fund Legg Mason Western Asset Government Securities Fund Legg Mason Western Asset High Income Fund Legg Mason Western Asset Intermediate Maturity California Municipals Fund Legg Mason Western Asset Intermediate Maturity New York Municipals Fund Legg Mason Western Asset Intermediate-Term Municipals Fund Legg Mason Western Asset Managed Municipals Fund Legg Mason Western Asset Massachusetts Municipals Fund Legg Mason Western Asset Municipal High Income Fund Legg Mason Western Asset New Jersey Municipals Fund Legg Mason Western Asset New York Municipals Fund Legg Mason Western Asset Oregon Municipals Fund Legg Mason Western Asset Pennsylvania Municipals Fund Legg Mason Western Asset Short Duration Municipal Income Fund Legg Mason Western Asset Short-Term Bond Fund Legg Mason Western Asset Strategic Income Fund Western Asset Emerging Markets Debt Portfolio Legg Mason Western Asset Global High Yield Bond Portfolio Legg Mason Partners Institutional Trust 55 Water Street New York, N.Y. 10041 Western Asset / Citi Institutional Cash Reserves Western Asset / Citi Institutional Enhanced Income Fund Western Asset / Citi Institutional Liquid Reserves Western Asset / Citi Institutional Tax Free Reserves Western Asset / Citi Institutional U.S. Treasury Reserves Legg Mason Western Asset SMASh Series C Fund Legg Mason Western Asset SMASh Series EC Fund Legg Mason Western Asset SMASh Series M Fund Western Asset Institutional Government Money Market Fund Western Asset Institutional Money Market Fund Western Asset Institutional Municipal Money Market Fund Legg Mason Partners Money Market Trust 55 Water Street New York, N.Y. 10041 Western Asset / Citi California Tax Free Reserves Western Asset / Citi Cash Reserves Western Asset / Citi Connecticut Tax Free Reserves Western Asset / Citi New York Tax Free Reserves Western Asset / Citi Tax Free Reserves Western Asset / Citi U.S. Treasury Reserves Western Asset California Municipal Money Market Fund Western Asset Government Money Market Fund Western Asset Massachusetts Municipal Money Market Fund Western Asset Money Market Fund Western Asset Municipal Money Market Fund Western Asset New York Municipal Money Market Fund Legg Mason Partners Premium Money Market Trust 55 Water Street New York, N.Y. 10041 Western Asset / Citi Premium Liquid Reserves Western Asset / Citi Premium U.S. Treasury Reserves Legg Mason Partners Variable Income Trust 55 Water Street New York, N.Y. 10041 Legg Mason Western Variable Adjustable Rate Income Portfolio Legg MasonWestern Variable Diversified Strategic Income Portfolio Legg MasonWestern Variable Global High Yield Bond Portfolio Legg MasonWestern Variable High Income Portfolio Legg MasonWestern Variable Money Market Portfolio Legg MasonWestern Variable Strategic Bond Portfolio Legg Mason Charles Street Trust, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Batterymarch U.S. Small Capitalization Equity Portfolio Legg Mason Global Opportunities Bond Fund Legg Mason Capital Management Growth Trust, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Capital Management Growth Trust Legg Mason Global Trust, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Batterymarch International Equity Trust Legg Mason Batterymarch Emerging Markets Trust Legg Mason Investment Trust, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Capital Management Opportunity Trust Legg Mason Investors Trust, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Capital ManagementAmerican Leading Companies Trust Legg Mason Capital Management Special Investment Trust, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Capital Management Special Investment Trust Legg Mason Tax-Free Income Fund 55 Water Street New York, N.Y. 10041 Legg Mason Investment Counsel Maryland Tax-Free Income Trust Legg Mason Capital Management Value Trust, Inc. 55 Water Street New York, N.Y. 10041 Legg Mason Capital Management Value Trust Legg Mason Global Asset Management Trust 55 Water Street New York, N.Y. 10041 Legg Mason Manager Select Large Cap Value Fund Legg Mason Manager Select Large Cap Growth Fund Legg Mason International Opportunities Bond Fund Legg Mason Strategic Real ReturnFund Legg Mason Capital Management Research Fund Western Asset Funds, Inc. 385 East Colorado Boulevard Pasadena, CA 91101 Western Asset Absolute Return Portfolio Western Asset Core Bond Portfolio Western Asset Core Plus Bond Portfolio Western Asset Enhanced Equity Portfolio Western Asset Global Strategic Income Portfolio Western Asset High Yield Portfolio Western Asset Inflation Indexed Plus Bond Portfolio Western Asset Intermediate Bond Portfolio Western Asset Intermediate Plus Bond Portfolio Western Asset Limited Duration Bond Portfolio Western Asset Non-U.S. Opportunity Bond Portfolio Each of the Investment Companies Listed on Schedule A Hereto, Each of Which Is Acting on Its Own Behalf And Not On Behalf of Any Other Investment Company BARRETT OPPORTUNITY FUND, INC. BOSTON FINANCIAL DATA SERVICES, INC. By: By: Name: Name: Title: Title: LEGG MASON PARTNERS EQUITY TRUST By: Name: Title: LEGG MASON PARTNERS VARIABLE EQUITY TRUST By: Name: Title: LEGG MASON PARTNERS INCOME TRUST By: Name: Title: LEGG MASON PARTNERS INSTITUTIONAL TRUST By: Name: Title: LEGG MASON PARTNERS MONEY MARKET TRUST By: Name: Title: LEGG MASON PARTNERS PREMIUM MONEY MARKET TRUST By: Name: Title: LEGG MASON PARTNERS VARIABLE INCOME TRUST By: Name: Title: LEGG
